DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-4, 6-8, 16-20, 22-24 allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Gunasekara et al. (2017/0366983) teaches Apparatus and methods for monitoring a wireless local area network (WLAN) to identify inoperative or degraded devices and restore network connectivity to end users. In one embodiment, the network includes one or more access points (APs) in data communication with a cable modem, which in turn communicates with managed network entities via a backhaul connection. Each AP is configured to provide connectivity to client devices, as well as monitor the operation of other network components including the cable modem, via logic indigenous to the AP, and invoke corrective action when failures or degraded performance is detected. In one variant, the logic operative to run on the AP includes both diagnostic and self-healing functionality, so as to enable at least partial automated diagnosis, localization, and recovery from faults, thereby obviating costly troubleshooting by the network operator or service personnel. (See Abstract).

	Bharghavan et al. (8,238,834) teaches a set of techniques includes devices, methods, and user interfaces, capable of conducting proactive automated tests of a wireless system, and capable of operating while the wireless system is conducting its normal operations. A diagnostic device not controlled by the wireless system controls drivers and clients in that wireless system's access points, with the effect that the diagnostic device can inject message traffic into the wireless system while simulating clients of that system. The wireless system responds to that traffic and those simulated clients as if real clients were generating substantially real traffic for the system to handle. The diagnostic device can initiate messages from within that wireless system, can force those messages to traverse selected trajectories in that system, and can measure aspects of that system in response to those messages. Trajectories might include specific wireless devices, specific wireless parameters, and specific physical paths. (See Abstract).

	Kumar et al. (2011/0228665) teaches detecting, at a customer premises equipment (CPE) device, a problem associated with a network device. The network device is communicatively coupled to the CPE device via a local area network. For example, the CPE device may include a residential gateway (RG). The method includes determining, at the CPE device, whether the problem associated with the network device is locally correctable. When the CPE device determines that the problem is locally correctable, the method includes initiating a corrective action to resolve the problem. When the CPE device determines that the problem is not locally correctable, the method includes sending data associated with the problem from the CPE device to a network system via a wide area network. (See Abstract).

However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 09/17/2021. Claims 2-4, 6-8, 16-20, and 22-24 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449